







EXHIBIT 10.17
















DISTRIBUTOR AGREEMENT







BETWEEN







GUARDIAN TECHNOLOGIES INTERNATIONAL, INC.







AND







EGC International Corp


1






Guardian Technologies International, Inc.

Confidential

 












TABLE OF CONTENTS













1.

TERM

3

2.

APPOINTMENT

4

3.

MUTUAL OBLIGATIONS

4

4.

DISTRIBUTOR’S OBLIGATIONS

4

5.

DISTRIBUTOR’S REPRESENTATIONS AND WARRANTIES

7

6.

GDTI’S OBLIGATIONS

8

7.

PRICE TERMS

9

8.

ORDERING PROCEDURE, PAYMENT TERMS, DELIVERY

9

9.

TITLE AND SHIPPING

12

10.

PRODUCT SPECIFICATION CHANGES

13

11.

SOFTWARE LICENSE

13

12.

INTELLECTUAL AND INDUSTRIAL PROPERTY RIGHTS

13

13.

PATENT, COPYRIGHT AND TRADE SECRET INFRINGEMENT

14

14.

PRODUCT WARRANTY

15

15.

DISCLAIMER OF EMPLOYMENT RELATIONSHIP

16

16.

NO ASSIGNMENT

16

17.

TERMINATION

16

18.

EFFECT OF TERMINATION

17

19.

FORCE MAJEURE

17

20.

MISCELLANEOUS

17

21.

DEFINITIONS

19






2






Guardian Technologies International, Inc.

Confidential

 












DISTRIBUTOR AGREEMENT







THIS DISTRIBUTOR AGREEMENT (this “Agreement”) is made effective the ____day of
February, 2005 (the “Effective Date”)







B E T W E E N:




Guardian Technologies International, Inc., a corporation organized and existing
under the laws of the state of Delaware (hereinafter called "GDTI"),




and




EGC International Corp, a corporation organized and existing under the laws of
the state of Florida (hereinafter called "Distributor").




WHEREAS GDTI has developed and owns the Intelligent Imaging Informatics (3i)
suite of software, the source code and object code relating thereto, as well as
considerable know-how and expertise relating thereto.




WHEREAS GDTI and Distributor desire that Distributor be appointed to actively
promote the licensing and distribution of the GDTI products listed in Schedule A
attached hereto and any updates, upgrades or new releases or versions thereof
(the "Products") and to provide support to licensees of the Products.




NOW THEREFORE, in consideration of the mutual premises and agreements
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
mutually covenant and agree as follows:

1.

TERM

This Agreement shall remain in effect for a period of three years from the
Effective Date.  It shall be automatically renewed thereafter for successive one
year periods, unless terminated in accordance with a provision contained herein,
or unless either party gives written notice to the other of its intention to
terminate or re-negotiate the Agreement no less than one hundred and twenty
(120) days prior to the end of the then-current period, in which case this
Agreement shall terminate at the end of its then-current period unless the
parties subsequently amend the Agreement to provide for an extension of the
term.





3






Guardian Technologies International, Inc.

Confidential

 












2.

APPOINTMENT

A.

Subject to all of the terms and conditions of this Agreement, GDTI hereby
appoints Distributor as distributor of the Products in the territory defined in
Schedule B attached hereto (the "Authorized Area").  Distributor shall license
and distribute the Products to end users intending to use the Products in the
Authorized Area.  Distributor shall have the exclusive right (except as
specified in Section 20.A) to license and distribute the Products in territories
designated “exclusive” in Schedule B.  Distributor shall have the non-exclusive
right to license and distribute the Products, and GDTI may grant rights to third
parties to license and distribute the Products or may license or distribute the
Products directly, in other territories defined in Schedule B.

B.

Due to the need to maintain high standards for support of the Products,
Distributor agrees not to (i) license, distribute or support the Products
anywhere outside the Authorized Area or (ii) knowingly license or distribute the
Products, directly or indirectly through one or more intermediaries, to end
users who intend to use the Products outside the Authorized Area, in each case
without the prior written consent of GDTI, which may be withheld in GDTI’s sole
discretion.  Before giving such consent, GDTI reserves the right to require
Distributor to provide such information as GDTI requires in order to determine
Distributor's ability to adequately license, distribute and support the Products
outside the Authorized Area.

C.

Unauthorized shipment, licensing or distribution by Distributor of Products
outside the Authorized Area will invalidate the warranty set forth in Section 14
and shall give GDTI the right to terminate this Agreement immediately upon
notice to Distributor.




3.

MUTUAL OBLIGATIONS

In performing its duties under this Agreement, GDTI and Distributor,
respectively, will:

A

Not do anything that would tend to discredit, dishonor, reflect adversely or
unfavorably upon, or in any manner injure the reputation of, the other;

B.  

Endeavor to promote the licensing and distribution of the Products by providing
leads to each other, as applicable;

C.  

At all times adhere to the highest standards of ethics in conducting its
activities hereunder;

D.  At each party’s sole expense, comply with good business practices; and

E.  

At each party’s own expense, comply with the provisions of all federal, state
and local laws, regulations, ordinances, requirements and codes that are
applicable to or in connection with the performance of its duties and
obligations hereunder.




4.

DISTRIBUTOR'S OBLIGATIONS

4.1

Distributor agrees:

A.
                                                                                                                       

To use its best efforts to effectively market the Products;



4






Guardian Technologies International, Inc.

Confidential

 












B.
                                                                                                                       

To maintain an adequate inventory of the Products to ensure rapid customer
delivery.

C.
                                                                                                                       

To make the minimum annual payments to GDTI specified in Schedule C.

D.
                                                                                                                       

To promote the licensing and distribution of the Products through regular
contact with customers in the Authorized Area.

E.
                                                                                                                       

To keep Distributor's customers in the Authorized Area advised of new GDTI
products, as may be advised by GDTI from time to time and to distribute promptly
to its customers any updates, upgrades, patches or revisions to the Products
provided by GDTI.

F.
                                                                                                                       

To cooperate with and assist in advertising and sales campaigns instituted by
GDTI for the Products in the Authorized Area. This applies only in Authorized
Area coverage. Distributor will develop promotional materials and make copies
available at no charge to GDTI, subject to GDTI’s prior approval of any such
materials.  GDTI may use, reproduce, distribute, publish, display and make
derivative works of such materials as it sees fit.

G.
                                                                                                                       

To provide, at its sole expense, an effective means of demonstrating the
capabilities of the Products to potential and existing customers.

H.
                                                                                                                       

To distribute to its customers technical material related to the Products,
provided that all such material not provided directly by GDTI must be approved
in writing by GDTI prior to distribution.  Such approval will not be
unreasonably denied or delayed.  To request approval pursuant to this
subsection, Distributor shall send copies of such material and a request for
approval to the attention of GDTI President at the address specified in
paragraph 20H.

I.
                                                                                                                       

To conduct advertising and sales campaigns with respect to the Products using
all kinds of promotional material including, but not limited to, press releases,
exhibition panels, show boards and catalogues. Distributor agrees to refrain
from making any claim, representation or warranty concerning the Products in
excess of those made by GDTI, and shall not create any cartons, packaging or
labels for the Products without GDTI's prior written approval of such cartons,
packaging or labels.  GDTI shall have the continuing right to inspect and review
Distributor's advertising and sales material, and packaging, and to disapprove
it or require such modification as GDTI deems advisable.  In the event GDTI
exercises its approval rights hereunder, Distributor, upon written notice, shall
modify such material and/or packaging to comply with GDTI's instructions.
 Distributor shall display the Products at those trade shows at which it
exhibits any other products.

J.
                                                                                                                       

To prominently display on all advertisements and sales material related to the
Products, current GDTI trademarks and logos supplied or approved by GDTI.  All
goodwill arising from such display of GDTI trademarks shall accrue to GDTI.



5






Guardian Technologies International, Inc.

Confidential

 












K.
                                                                                                                       

Within 30 days following the end of each calendar quarter during the term of
this Agreement, to furnish to GDTI a certified statement for such calendar
quarter disclosing (i) the volume of each Product licensed and the types of
license under which the Product was licensed, (ii) the gross revenue received by
Distributor from licensing and distributing each Product and performing the
Support Services during such calendar quarter, and (iii) the amount payable to
GDTI with respect to the licensing and distribution of each Product and the
performance of Support Services, in each case during such calendar quarter.
 Concurrently with the delivery of such a statement, Distributor shall pay GDTI
any amounts payable to GDTI with respect to such calendar quarter not previously
paid to GDTI.  

L.
                                                                                                                       

To provide to GDTI within the 60 days following the Effective Date, a forecast
of licensing and distribution by Product for the initial twelve (12) month
period following the Effective Date, at the address specified in paragraph 20H.
Monthly rolling forecasts of licensing and distribution by Product will be
provided by Distributor thereafter every quarter.

M.
                                                                                                                       

To assign an individual who will act as account coordination manager for GDTI
and the Products.  This individual will assist GDTI and its representatives in
the creation and dissemination of all necessary reports, policies and procedures
in the fulfillment of this Agreement.

N.
                                                                                                                       

To extend to customers any express warranty given by GDTI to Distributor
relating to the Products.  Distributor itself may not provide any additional
warranties relating to the Products for or on behalf of GDTI to customers.

O.
                                                                                                                       

To use its best efforts to enforce or to assist GDTI in enforcing the terms and
conditions of subdistributor agreements and end user license agreements.

P.
                                                                                                                       

To provide support services to end users other than Tier 3 Support Services (as
defined below), including on-site installation of the Products, the training of
end users in the use of the Products, and the provision of technical assistance
in the use and operation of the Products by telephone twenty-four (24) hours per
day, seven days per week, three hundred sixty-five (365) days per year
(collectively, the “Support Services”).

Q.
                                                                                                                       

Not to license, sell, lease, rent, license, sublicense or otherwise distribute
in the Authorized Area any product that performs functions substantially similar
to those performed by any Product.




4.2

Distributor acknowledges that GDTI may disclose to Distributor information,
data, programming, systems, technical information, designs, ideas, data formats
and files, plans, lists of customer and potential or prospective customers,
specifications, formulas, drawings, sketches, prototypes, tools, samples,
reports and notes, operating instructions, source code and similar information,
whether of a technical, engineering, operating design or economic nature,
forming part of or relating to the Products or otherwise relating to the subject
matter of this Agreement, all of which Distributor agrees are confidential and
proprietary to GDTI (collectively, the “Licensor Confidential Information”).
Distributor hereby acknowledges and agrees that:





6






Guardian Technologies International, Inc.

Confidential

 












A.
                                                                                                                       

The Licensor Confidential Information has been disclosed to it solely and
exclusively for the purposes contemplated herein; and




B.
                                                                                                                       

GDTI shall be materially injured by reason of any breach by Distributor of the
provisions of this Section 4.2, and GDTI shall be entitled to injunctive relief
to restrain any such breach or anticipated breach hereof and to specifically
enforce the provisions hereof.  Distributor further acknowledges that the
foregoing rights and remedies of GDTI are in addition to the rights and remedies
otherwise available to GDTI in equity or at law.




C.
                                                                                                                       

Distributor hereby covenants and agrees that it (i) shall treat the Licensor
Confidential Information as strictly confidential, (ii) shall not disclose the
Licensor Confidential Information to any third party except for its employees
and independent contractors who need to know the Licensor Confidential
Information in order to fulfill the obligations of Distributor under this
Agreement, and (iii) shall make use of same solely and exclusively for the
purpose of fulfilling the obligations of Distributor hereunder. Without in any
way limiting the generality of the foregoing, Distributor hereby undertakes that
it shall not use, provide, furnish, disclose or permit the use, provision,
furnishing or disclosure of any part of the Licensor Confidential Information
except for the purposes expressly permitted hereunder.




5.

DISTRIBUTOR'S REPRESENTATIONS AND WARRANTIES




Distributor represents and warrants that:




A.
                                                                                                                       

Distributor is a corporation duly incorporated, organized and validly existing
in good standing under the laws of its jurisdiction of incorporation;




B.
                                                                                                                       

Distributor has all necessary power, authority and capacity to enter into this
Agreement and consummate the transactions contemplated hereby.  Neither the
execution and delivery of this Agreement nor the performance of the transactions
contemplated hereby will, with or without the giving of notice and/or the
passage of time, or both, (i) conflict with, or constitute a default under, any
applicable law in respect of Distributor, or require any action, consent,
approval or authorization of, or any declaration, filing or registration with or
notification to, any person, government agency or entity or any action, consent,
approval or authorization under applicable law, (ii) result in the loss of any
right under, conflict with or constitute a default under, or accelerate the date
of performance of, any covenant, obligation or agreement to which GDTI may be a
party or by which Distributor or any of its assets, rights or properties may be
bound or (iii) conflict with or constitute a default under any of the charter
documents or by-laws of Distributor. This Agreement constitutes a valid and
binding obligation of Distributor enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency and other similar laws
relating to or affecting the enforcement of creditors' rights generally, and
principles of equity.






7






Guardian Technologies International, Inc.

Confidential

 












C.
                                                                                                                       

Distributor and its affiliates are not involved in any litigation which would
materially affect Distributor's performance under this Agreement, excepting
those matters previously disclosed to GDTI by Distributor in writing.




D.
                                                                                                                       

Distributor shall maintain a high degree of financial integrity, service
excellence and ethical conduct in its relations with end users of the Products.




6.

GDTI'S OBLIGATIONS




A.

GDTI agrees to license and deliver to Distributor the Products ordered by
Distributor and any associated documentation to the extent that GDTI may accept
Distributor's purchase orders in accordance with the terms of this Agreement.
 GDTI reserves the right to add or delete Products from Schedule A, provided,
however, that if GDTI intends to delete a Product from Schedule A it shall
provide Distributor with ninety (90) days written notice of such action.  GDTI
agrees that any Product cancellation from the current Schedule A shall be
replaced by product or sub product of equal or greater functionality than the
Product being canceled.




B.

Sales literature will be offered on a no charge basis in such quantities as GDTI
deems advisable.  Product information such as, but not limited to, system
documentation and other material related to the Products will be available at
GDTI's then-current list price, subject to change with ninety (90) days written
notice.  GDTI agrees to provide price protection to the Distributor on all valid
signed contracts in which Products have not been delivered and would be affected
by proposed price change. All sales literature will be offered by GDTI in the
applicable country language (Spanish or Portuguese). GDTI agrees to provide the
first copy of all product information, system documentation and other material
related to the Products for each country within the Authorized Area at no cost
to the Distributor.




C.

GDTI and its affiliates are not involved in any litigation which would
materially affect GDTI’s performance under this Agreement, excepting those
matters previously disclosed to Distributor by GDTI in writing.




D.

GDTI agrees to provide Distributor with current samples of GDTI's trademarks and
logos for use, where appropriate and subject to the terms and conditions of this
Agreement, by Distributor in Distributor's advertising and sales material
related to the Products.



8






Guardian Technologies International, Inc.

Confidential

 















E.

GDTI agrees to support Distributor at local trade shows with additional Product
literature and support personnel as is mutually agreed to by GDTI and
Distributor.




F.

All sales leads from GDTI advertising and sales programs will be provided to
Distributor for the exclusive territories covered in Schedule B of this
Agreement.




G.

GDTI agrees to maintain the confidentiality of customer information provided to
it by Distributor.




H.

GDTI agrees to provide Tier 3 Support Services to Distributor between the hours
of 9 a.m. and 5 p.m. Eastern time on weekdays other than standard U.S. holidays.
 “Tier 3 Support Services” shall mean the provision of commercially reasonable
efforts to assist Distributor with the substantial failure of any Product to
operate as a result of defective coding or other defects in the Product.




7.

PRICE TERMS




A.

Distributor will pay GDTI an amount for each Product ordered by Distributor and
delivered by GDTI equal to GDTI's then-current applicable list price for the
type of license under which such Product is licensed.  The initial list prices
for Products are set forth in Schedule A.  In addition to the foregoing,
Distributor shall pay GDTI an amount equal to twenty percent (20%) of all fees
for Support Services received by Distributor in each calendar month, such
payment to be made to GDTI within thirty (30) days after the end of such
calendar month.




B.

GDTI has the right to change the applicable list price for any Product at any
time provided that GDTI notifies Distributor in writing ninety (90) days prior
to the effective date of such change.  




C.

All prices are FCA GDTI shipping point (Incoterms 1990).  Freight will be
collect and shown separately.  The price payable by Distributor shall be the
price in effect as of the date of acceptance of the purchase order.




8.

ORDERING PROCEDURE, PAYMENT TERMS, DELIVERY




A.

Distributor shall order the Products by delivery to GDTI of a written purchase
order.  Each purchase order shall include the quantity of Product, the type of
license under which such Product will be licensed to an end user, a requested
ship date for each item, the method of shipment (which shall be mutually
agreeable to the parties) and the location to which the Product should be
shipped.




B.

In the event Distributor is in default of any obligation under this Agreement,
GDTI need not accept any purchase order issued by Distributor and will not be
liable to Distributor or



9






Guardian Technologies International, Inc.

Confidential

 












to any other person if it decides not to accept a purchase order as a result of
such default or for products not covered under Schedule A of this Agreement.




C.

GDTI will use its commercially reasonable efforts to meet the requested ship
date in Distributor's purchase order but will not be liable to Distributor or to
any other person if it fails to meet the requested ship date.  Orders without
requested ship date will be processed for shipment within five business days.




D.

GDTI has the right to reject a purchase order or part thereof for late payment
of invoices, or failure to provide adequate assurances of Distributor's ability
to make the required payments in a timely fashion or to meet its other
obligations under this Agreement.




E.

GDTI will invoice Distributor for Products shipped at the time of shipment or
after shipment.  Distributor shall pay to GDTI the applicable price for any item
within thirty (30) days after delivery to Distributor of the invoice for such
item.  In the event that Distributor fails to make any payments required
hereunder on a timely basis, GDTI may require that payment of subsequent
invoices be made by certified check made payable to "Guardian Technologies
International, Inc." or by bank wire transfer to a bank account specified by
GDTI, or as otherwise determined by GDTI.  Late payment charges shall be the
lesser of two percent (2%) per month (24% per annum) or the highest rate
allowable under applicable law.  All payments made under this Agreement shall be
in U.S. dollars.




F.

Minimum Annual Payments.




(i)

In the event that the aggregate amount actually paid by Distributor to GDTI
under this Agreement with respect to the licensing and distribution of the
Products and performance of the Support Services during the twelve (12) month
period commencing on the Effective Date (“Year 1,” and such aggregate amount,
the “Year 1 Actual Payment”) is less than the minimum annual payment for Year 1
shown on Schedule C (the “Year 1 Minimum Payment”), Distributor shall pay GDTI
the amount by which the Year 1 Minimum Payment exceeds the Year 1 Actual
Payment, such payment to be made to GDTI within forty-five (45) days after the
end of Year 1.




(ii)

In the event that the aggregate amount actually paid by Distributor to GDTI
under this Agreement with respect to the licensing and distribution of the
Products and performance of the Support Services during the twelve (12) month
period immediately following Year 1 (“Year 2,” and such aggregate amount, the
“Year 2 Actual Payment”) is less than the minimum annual payment for Year 2
shown on Schedule C (the “Year 2 Minimum Payment”), Distributor shall pay GDTI
the amount by which the Year 2 Minimum Payment exceeds the Year 2 Actual
Payment, such payment to be made to GDTI within forty-five (45) days after the
end of Year 2.




(iii)

In the event that the aggregate amount actually paid by Distributor to GDTI
under this Agreement with respect to the licensing and distribution of the
Products and



10






Guardian Technologies International, Inc.

Confidential

 












performance of the Support Services during any twelve (12) month period after
Year 2 (each such period, a “Subsequent Year,” and such aggregate amount, the
“Subsequent Year Actual Payment”) is less than the minimum annual payment for
each Subsequent Year shown on Schedule C (the “Subsequent Year Minimum
Payment”), Distributor shall pay GDTI the amount by which the Subsequent Year
Minimum Payment exceeds the Subsequent Year Actual Payment for the applicable
Subsequent Year, such payment to be made to GDTI within forty-five (45) days
after the end of the applicable Subsequent Year.




(iv)

In the event that Distributor grants a Rental License to an end user pursuant to
this Agreement, then, upon the payment to GDTI of the initial monthly payment
with respect to such Rental License, (i) Distributor shall be deemed to have
paid GDTI the aggregate license fees for the initial three (3) year term of such
Rental License solely for the purpose of determining whether Distributor has
paid GDTI the applicable minimum annual payment under this Section 8.F with
respect to the twelve (12) month period in which Distributor grants the Rental
License to the end user, and (ii) in each subsequent twelve (12) month period,
the actual payments made by Distributor to GDTI with respect to such Rental
License shall not be considered in determining whether Distributor has paid GDTI
the applicable minimum annual payment under this Section 8.F with respect to
such twelve (12) month period.  Nothing in this paragraph shall relieve
Distributor of its obligation to pay GDTI the monthly fee set forth in Exhibit A
with respect to such Rental License.  If the Distributor fails to pay GDTI any
amount payable to GDTI with respect to a Rental License during the initial three
(3) year term, whether as a result of the termination of the Rental License or
for any other reason, the minimum annual payment for the year in which such
default occurs shall be increased by an amount equal to the aggregate license
fees payable for the balance of the initial three (3) year term.




(v)

In the event that Distributor grants a Lease-to-Ownership License to an end user
pursuant to this Agreement, then, upon the payment to GDTI of the initial
monthly payment with respect to such Lease-to-Ownership License, (i) Distributor
shall be deemed to have paid GDTI the aggregate license fees for the four (4)
year term of such Lease-to-Ownership License solely for the purpose of
determining whether Distributor has paid GDTI the applicable minimum annual
payment under this Section 8.F with respect to the twelve (12) month period in
which Distributor grants the Lease-to-Ownership License to the end user, and
(ii) in each subsequent twelve (12) month period, the actual payments made by
Distributor to GDTI with respect to such Lease-to-Ownership License shall not be
considered in determining whether Distributor has paid GDTI the applicable
minimum annual payment under this Section 8.F with respect to such twelve (12)
month period.  Nothing in this paragraph shall relieve Distributor of its
obligation to pay GDTI the monthly fee set forth in Exhibit A with respect to
such Lease-to-Ownership License.  If the Distributor fails to pay GDTI any
amount payable to GDTI with respect to a Lease-to-Ownership License during the
four (4) year term, whether as a result of the termination of the
Lease-to-Ownership License or for any other reason, the



11






Guardian Technologies International, Inc.

Confidential

 












minimum annual payment for the year in which such default occurs shall be
increased by an amount equal to the aggregate license fees payable for the
balance of the four (4) year term.




(vi)

In the event that this Agreement is terminated for any reason other than at the
end of Year 1, Year 2 or a Subsequent Year, Distributor shall pay GDTI the
amount by which the minimum payment applicable to the twelve (12) month period
during which this Agreement was terminated (pro rated for the period between the
commencement of such period and the date of termination of this Agreement)
exceeds the aggregate amount actually paid by Distributor to GDTI under this
Agreement with respect to the licensing and distribution of the Products and
performance of the Support Services between the commencement of such period and
the date of termination of this Agreement.




G.

In the event that the amount actually paid by Distributor to GDTI with respect
to the licensing and distribution of a particular Product (either PinPoint 3i
Engine or FlowPoint) in the Authorized Area in any twelve (12) month period is
less than twenty percent (20%) of the total amount actually paid by Distributor
to GDTI with respect to the marketing, distribution, licensing and sublicensing
of all Products in the Authorized Area during such twelve (12) month period,
Distributor’s exclusive right to market, distribute, license and sublicense such
Product in the Authorized Area, or any part thereof, shall terminate
automatically as of the end of such twelve (12) month period, and shall be
converted automatically into a non-exclusive right to license, distribute and
support such Product in the Authorized Area.




H.

GDTI, through its employees or designated agents, shall have the right, upon
five (5) business days’ prior notice, to conduct a review of Distributor’s books
and records relating to the licensing and distribution of the Products and
performance of the Support Services at GDTI’s expense.  Distributor shall grant
GDTI access to such books and records.  If the results of such a review disclose
a deficiency in aggregate payments due from Distributor to GDTI with respect to
any twelve (12) month period in excess of five percent (5%) of the amounts
actually paid during such period, then the cost of such review shall be paid by
Distributor.




9.

TITLE AND SHIPPING




A.

Title without encumbrances and risk of loss to the media on which the Products
are stored shall pass to Distributor upon delivery of the Products to the
destination of the Distributor as delineated in the purchase order.




B.

For purchase orders placed and accepted pursuant to this Agreement, GDTI shall
ship FCA GDTI shipping point to Distributor's specified location.  GDTI shall
solely determine the best way shipments, routing and common carrier utilized.
 If the parties agree on electronic delivery of Products, GDTI shall deliver
Products electronically.






12






Guardian Technologies International, Inc.

Confidential

 












10.

PRODUCT SPECIFICATION CHANGES




GDTI has the right to make any changes to any of the Products as it deems
necessary or desirable without notice to Distributor.




11.

SOFTWARE LICENSE




Subject to all of the terms and conditions of this Agreement, Distributor is
hereby granted a non-exclusive (except as otherwise provided in this Agreement),
nontransferable license to market, distribute, license and sublicense the
Products to end users in the Authorized Area.  Distributor agrees that all such
Products shall be treated as the exclusive property of GDTI, as appropriate, and
as a proprietary and trade secret of GDTI as appropriate.  


Distributor may engage affiliates and other subdistributors to market,
distribute, license and sublicense the Products in the Authorized Area according
to the terms and conditions of this Agreement, provided that Distributor shall
(i) notify GDTI in advance of any such engagement and obtain GDTI’s prior
consent to any such engagement, such consent not to be unreasonably withheld,
(ii) enter into a subdistribution agreement substantially similar to this
Agreement (and in no event less protective of the Intellectual Property Rights
of GDTI than this Agreement) with each such subdistributor and provide a copy of
such agreement to GDTI, and (iii) shall enforce the terms of such agreement
against the applicable subdistributor.  Distributor shall enter into, or shall
cause the applicable subdistributor to enter into, an end user license agreement
with each end user substantially similar to GDTI's Standard End User License
Agreement attached hereto as Schedule E.  Distributor shall have the right to
sub-license GDTI's software to its customers on the terms provided above only,
and shall be wholly liable to GDTI for all damages arising as a result of a
breach of this Section 11 and for all damages, losses or expenses (including
reasonable attorneys’ fees) incurred by GDTI as a result of any action or
omission of a subdistributor.




12.

INTELLECTUAL AND INDUSTRIAL PROPERTY RIGHTS




A.
                                                                                                                       

Distributor acknowledges that GDTI has developed and uses valuable technical and
non-technical information, patents, trade secrets, copyrights and the like
(collectively, “Intellectual Property Rights”) in the Products licensed and
distributed under this Agreement, and that, as between the parties, GDTI owns
and shall retain all Intellectual Property Rights in the Products other than the
limited license granted to Distributor under this Agreement.  Distributor
warrants that neither it nor any of its employees will convert to their own use
or to the use of any other party any industrial secrets, trade secrets, patent,
manufacturing or other process, copyright or the like owned by GDTI and obtained
by Distributor and its personnel by reason of this Agreement or otherwise.






13






Guardian Technologies International, Inc.

Confidential

 












B.
                                                                                                                       

Title to the source code and object code forms of the software incorporated in
the Products remains with GDTI, and such source code and object code are a trade
secret and the proprietary property of GDTI.




C.
                                                                                                                       

Distributor recognizes and acknowledges the great value of the goodwill
associated with the name and trademarks of GDTI and the identification of the
Products therewith.  Distributor will use its best efforts not to obscure,
effect or permit the removal or alteration of any patent numbers, trade names or
marks, warning labels, serial numbers, or the like affixed to any Product or
package.




D.
                                                                                                                       

In no event will Distributor de-compile, modify, disassemble, reproduce or
otherwise reverse engineer any Products or reproduce the manuals and other
documentation accompanying the Products.




E.
                                                                                                                       

All modifications to the Products will be the sole property of GDTI. Any
modifications to the Products made at the request of Distributor or any
customers of Distributor will remain the sole property of GDTI.




13.

PATENT, COPYRIGHT AND TRADE SECRET INFRINGEMENT




A.

GDTI shall indemnify, defend, and otherwise hold Distributor harmless from all
costs, losses, damages or liability (excluding any consequential, incidental and
punitive damages) arising from any judgment awarded against Distributor, to the
extent that such judgment is based on a finding that the Products furnished by
GDTI under this Agreement infringe any United States patent, copyright or trade
secret.  GDTI shall defend any suit alleging such infringement which is brought
against Distributor or any of its customers, and shall pay all reasonable legal
costs and expenses incurred and satisfy all judgments and decrees against
Distributor, provided that Distributor notifies GDTI within ten (10) business
days of the date any such claim becomes known to Distributor and Distributor
provides such assistance and cooperation to GDTI as is reasonably requested.
 GDTI shall have no liability under this Section 13.A with respect to any
infringement claim based upon (i) any Product that has been modified by anyone
other than GDTI; (ii) use of other than the then-current release of the Product,
if infringement could have been avoided by use of the then-current release and
such current release has been made available to Distributor or the applicable
end user; (iii) use of the Product with other software or hardware, where use
with such other software or hardware gave rise to the infringement claim; (iv)
use of any Product in a manner inconsistent with its documentation or where such
use breaches this Agreement.




B.

In the event Distributor or its customers are enjoined from their use of the
Products due to a proceeding based upon the infringement of any United States
patent, copyright or trade secret, GDTI shall, in its sole discretion:




i)

Promptly render the product non-infringing and capable of operating as intended,
or






14






Guardian Technologies International, Inc.

Confidential

 












ii)

Procure for Distributor or the applicable customer the right to continue using
the Product, or




iii)

Replace the Product with a non-infringing product, or




iv)

Remove the Product and refund the fees paid and transportation costs incurred by
Distributor or the applicable customer.




C.

The foregoing constitutes the entire liability of GDTI with respect to
infringement of patents, copyrights and trade secrets for Products licensed
pursuant to this Agreement.  Such liability does not include consequential,
incidental and punitive damages, including, but not limited to, loss of profits
or damage to business or business relations.




14.

PRODUCT WARRANTY




A.

GDTI warrants that the media on which the Products are delivered to Distributor
will be free from defects in material and workmanship for a period of ninety
(90) days from date of shipment.  GDTI does not warrant and shall not be
responsible for damage or malfunctions of its Products that are caused by use of
the Products other than in accordance with the applicable documentation or by
integration with or use in conjunction with other products outside its control.




B.

GDTI shall incur no liability under this warranty if:  (1) the allegedly
defective media are not returned prepaid to GDTI within thirty (30) days of the
discovery of the alleged defect and in accordance with GDTI's procedures; or (2)
GDTI's tests disclose that the alleged defect is not due to defects in material
or workmanship.




C.

GDTI's exclusive liability for any breach of the warranty set forth above shall
be limited to either repair or replacement of the defective Products, at GDTI's
option.




D.

GDTI MAKES NO EXPRESS OR IMPLIED WARRANTIES REGARDING THE QUALITY,
MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE BEYOND THE WARRANTY WHICH
APPEARS ABOVE.  GDTI SHALL NOT BE RESPONSIBLE FOR CONSEQUENTIAL, INCIDENTAL,
INDIRECT OR PUNITIVE DAMAGES, INCLUDING, BUT NOT LIMITED TO, LOSS OF PROFITS OR
DAMAGES TO BUSINESS OR BUSINESS RELATIONS EVEN IF GDTI HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, AND NOTWITHSTANDING ANY FAILURE OF ESSENTIAL
PURPOSE OF ANY LIMITED OR EXCLUSIVE REMEDY OF ANY KIND.  UNDER NO CIRCUMSTANCES
SHALL THE AGGREGATE LIABILITY OF GDTI TO DISTRIBUTOR OR ANY THIRD PARTY ARISING
FROM OR RELATING TO THIS AGREEMENT EXCEED THE AGGREGATE AMOUNT PAID BY
DISTRIBUTOR TO GDTI UNDER THIS AGREEMENT.  THE LIMITATIONS ON LIABILITY SET
FORTH IN THIS AGREEMENT SHALL APPLY TO ALL CAUSES OF ACTION, INCLUDING, WITHOUT
LIMITATION, BREACH OF CONTRACT, BREACH OF



15






Guardian Technologies International, Inc.

Confidential

 












WARRANTY, STRICT LIABILITY, NEGLIGENCE, MISREPRESENTATION AND OTHER TORTS.  THE
WARRANTY SET FORTH IN SECTION 14.A IS IN LIEU OF ALL OTHER WARRANTIES.




E.

THE WARRANTY SET FORTH IN SECTION 14.A IS INVALID IF DISTRIBUTOR LICENSES OR
DISTRIBUTES THE PRODUCTS OUTSIDE THE AUTHORIZED AREA WITHOUT THE PRIOR WRITTEN
CONSENT OF GDTI.




15.

DISCLAIMER OF EMPLOYMENT RELATIONSHIP




Neither GDTI’s nor Distributor's officers, employees or agents shall be deemed
officers, employees or agents of the other and neither GDTI nor Distributor
shall represent that its relationship with respect to the other party is other
than as an independent contractor.  Nothing in this Agreement shall create in
either party any right or authority to incur any obligations on behalf of, or to
bind in any respect, the other party.




16.

NO ASSIGNMENT




Neither GDTI nor Distributor shall assign or transfer any rights or delegate any
obligations under this Agreement without the prior written consent of the other
party, which consent shall not be unreasonably withheld; provided, however, that
either party may assign its rights and delegate its obligations to an entity
that (a) enters into a merger or consolidation with, or purchases all or
substantially all the assets of, such party, and (b) is not a direct competitor
of the other party.  Any purported assignment or delegation that does not
conform with the provisions of this section shall be void and of no force or
effect.




17.

TERMINATION




A.

GDTI shall have the right to terminate this Agreement on or after the date of
any of the following events:




i)

Distributor breaches any of its representations and warranties or any other
material term of this Agreement and fails to remedy such breach within fifteen
(15) days of delivery to Distributor of notice of such breach; or




ii)

Distributor attempts to assign its rights or delegate its obligations under this
Agreement to a third party without the prior written consent of GDTI; or




iii)

Distributor misses licensing and distribution forecasts or fails to pay any
amount due and payable to GDTI within fifteen (15) days after delivery to
Distributor of a notice of such failure to pay.






16






Guardian Technologies International, Inc.

Confidential

 












B.

This Agreement shall immediately terminate if either party makes a general
assignment for the benefit of its creditors, is not generally paying its debts
as they become due, files a petition in bankruptcy (or if a bankruptcy
proceeding against the party is commenced and not dismissed or otherwise
terminated within sixty (60) days), is adjudicated bankrupt or insolvent, files
a petition seeking any reorganization arrangement, liquidation or similar relief
under any present or future statute, law or regulation or files an answer
admitting to or fails to contest the material allegations of a petition filed
against it in any such proceeding, or seeks, consents to or acquiesces in the
appointment of any trustee, receiver, custodian or liquidator of any material
part of its properties




18.

EFFECT OF TERMINATION




A.

In the event that this Agreement is terminated:

(i)

GDTI shall be obliged to fill only those orders received from Distributor and
accepted by GDTI prior to the effective date of termination, provided that such
orders correspond to Products which Distributor is under an obligation to
license or deliver to customers as of the date of the notice of termination.
 GDTI, before making any such shipments, may require Distributor to furnish
satisfactory proof of Distributor's obligations to license or deliver such
Products to customers as described above and may require payment of the
applicable price in advance of shipment.

(ii)

Neither party shall, by reason of the termination of this Agreement, be liable
to the other for compensation, reimbursement or damages on account of the loss
of prospective profits on anticipated sales, or on account of expenditures,
investments, leases or commitments entered into or made in connection with the
business or goodwill of the other.

(iii)

All outstanding invoices shall become immediately due and payable.

B.

The provisions of clauses 4.2, 12, 14.D, 18 and 20, and any payment obligations
of either party, shall survive any termination of this Agreement.




19.

FORCE MAJEURE

Neither GDTI nor Distributor shall be deemed to be in default of any provision
of this Agreement for any failure in performance resulting from acts or events
beyond its reasonable control, including acts of God, acts of civil or military
authority, civil disturbance, strikes, fires or other catastrophes.






17






Guardian Technologies International, Inc.

Confidential

 












20.

MISCELLANEOUS

A.
                                                                                                                       

Channel conflicts: Any channel conflict will be resolved on a case-by-case
basis. The parties acknowledge and agree that GDTI may grant one or more
licenses to third parties (“Integrators”) to integrate, bundle, incorporate or
otherwise combine one or more Products with or into other software, hardware or
systems (a “System”) and to license, sublicense or otherwise distribute such
Systems to end users in any territory (including the Authorized Area, whether or
not Distributor’s rights under this Agreement are exclusive or non-exclusive
with respect to the Authorized Area or any part thereof).  The parties
acknowledge and agree that neither the grant of any such license to an
Integrator nor any such licensing, sublicensing or other distribution of Systems
by an Integrator in the Authorized Area shall constitute a breach of this
Agreement.

B.
                                                                                                                       

Governing Law:  This Agreement shall be governed by the substantive law of the
Commonwealth of Virginia, United States of America, without regard to any choice
of law or conflict of law provisions that otherwise would require the
application of the substantive law of any other jurisdiction.

C.
                                                                                                                       

Reference account:  GDTI has the right to use the name of the Distributor or
Distributor’s customers for reference and marketing purpose after acquiring
written permission from Distributor and or customer, as applicable, except those
where the U.S. government’s national security disclosure regulations would
prevent such use.

D.
                                                                                                                       

Merger:  All understandings and agreements made between the parties are merged
into this Agreement, which fully and completely expresses the agreement of the
parties with respect to the subject matter hereof.

E.
                                                                                                                       

Amendments:  This Agreement shall not be amended or modified except in writing
signed by the parties hereto.  No course of dealing or usage of trade by or
between the parties shall be deemed to effect any such amendment or
modification.

F.
                                                                                                                       

Headings:  All headings and captions contained herein are for convenience and
ease of reference only and are not to be considered in the construction or
interpretation of any provision of this Agreement.

G.
                                                                                                                       

Sections:  Numbered or lettered paragraphs, subparagraphs and schedules
contained in this Agreement refer to sections, subsections and schedules of this
Agreement.

H.
                                                                                                                       

Notices:  Any notice or other communication required or permitted to be
delivered by Distributor or GDTI shall be sent by certified or registered mail,
return receipt requested, or by reputable overnight courier service, in each
case with postage or charges prepaid, addressed as follows:




To Distributor:  

EGC International Corp

3260 N.W. 23 Avenue. Suite E/1100



Pompano Beach, FL 33069



Telephone:



(954) 977-8185

Fax:



(954) 977-8191



  



Attn:  Jose M. Tost, Sr. Vice President Business Development






18






Guardian Technologies International, Inc.

Confidential

 












To GDTI:

Guardian Technologies International, Inc.

516 Herndon Parkway

Herndon, Virginia 20170

Tel: 703.481.4840

Fax: 703.464.8530

Attention of President




or to such other address as a party may notify the other party pursuant to this
Section 20.H.  Any such notice or communication shall be deemed delivered three
(3) business day after deposit in the mail or one (1) business day after deposit
with such courier service.




I.
                                                                                                                       

Export:  Distributor shall not export, re-export or transfer, whether directly
or indirectly, any Product or any system containing any Product outside the
United States of America without first complying with the applicable export laws
of the United States of America and the import laws of the country in which the
Product is to be used.  Distributor shall solely bear any expense for complying
with the above applicable laws.




J.
                                                                                                                       

Waivers:  Any consent by any party to, or waiver of, a breach by the other,
whether express or implied, shall not constitute consent to, or a waiver of any
other, different or subsequent breach.




K.
                                                                                                                       

Counterparts:  This Agreement may be executed in counterparts, each of which
will be deemed an original and both of which, taken together, shall constitute
the same document.




L.
                                                                                                                       

Language: The parties confirm having expressly requested that this document, the
schedules and all documents and notices relating hereto be drafted in English.




M.
                                                                                                                       

Calendar:   For the purpose of this Agreement the calendar to be used shall be
the Gregorian Calendar

  

21.  DEFINITIONS




A.
                                                                                                                       

“Agreement” means this Distribution Agreement and all schedules, exhibits and
other attachments.

B.
                                                                                                                       

 “Authorized Area” has the meaning set forth in Section 2.A.

C.
                                                                                                                       

Each of “customer” and “end user” shall mean a person or entity that uses the
Products.

D.
                                                                                                                       

“Distributor” means EGC International, Inc., a Florida corporation.

E.
                                                                                                                       

“Effective Date” has the meaning set forth in the first paragraph of this
Agreement.

F.
                                                                                                                       

“GDTI” means Guardian Technologies International, Inc., a Delaware corporation.

G.
                                                                                                                       

“Integrators” has the meaning set forth in Section 20.A.



19






Guardian Technologies International, Inc.

Confidential

 












H.
                                                                                                                       

“Intellectual Property Rights” has the meaning set forth in Section 12.A.

I.
                                                                                                                       

“Licensor Confidential Information” has the meaning set forth in Section 4.2.

J.
                                                                                                                       

“Products” has the meaning set forth in the preamble.

K.
                                                                                                                       

“Support Services” has the meaning set forth in Section 4.1.P

L.
                                                                                                                       

“Tier 3 Support Services” has the meaning set forth in Section 6.H.






20






Guardian Technologies International, Inc.

Confidential

 















IN WITNESS WHEREOF the parties hereto have executed this Agreement in 3 original
documents as of the date first above written.




GUARDIAN TECHNOLOGIES                               EGC INTERNATIONAL CORP:

INTERNATIONAL, INC:







BY:

BY:




(Signature)

(Signature)










(Printed Name)

(Printed Name)










(Title)

(Title)






21






Guardian Technologies International, Inc.

Confidential

 












SCHEDULE A




Manufacturers List Pricing




PRODUCTS AND PRICES







I.

Perpetual License:  A “Perpetual License” is a perpetual license granted to an
end user pursuant to an end user license agreement.  Distributor shall pay GDTI
the following amount(s) with respect to Products delivered to Distributor for
licensing to an end user under a Perpetual License.




Product Description

Price per Scanning Device




A.

PinPoint 3i Engine -

$ 35,000

·

PinPoint Module Metal -

$   5,000

·

PinPoint Module Currency –

$   5,000

·

PinPoint Module  Explosive –

$ 10,000




Single Location- i.e. Hospital

B.

FlowPoint:

·

FlowPoint RIS Solution Basic* –

SCHEDULE F

·

FlowPoint PACS Solution Basic* –

SCHEDULE F

·

FlowPoint RIS/PACS Solution Basic* –

SCHEDULE F

·

DEVison Compression Software –

$  25,000




* Solution Quotations for Medical Practices/Clinics and Hospitals, number of
exams, will be based on the following:




·

Number of exams per annum in 1,000s

·

People to be Trained

·

Number of Personal Computers

·

Number of Label Printers

·

Number of Laser Printers

·

Number of Bar Code Scanners

·

Number of Universal Licenses

·

Hourly Training Rate

·

Number of Reporting Stations

·

Number of Secretaries

·

Uplift on Hardware Costs

·

Number of Crystal Users

·

Server Factor on Base






22






Guardian Technologies International, Inc.

Confidential

 












FlowPoint Pricing Configuration Module Template will be included with
Distributor Agreement.




Fees for Support Services shall be in addition to the foregoing fees.
 Distributor shall charge each holder of a Perpetual License an annual fee for
Support Services of not less than 20% of the then-applicable price for the
number of Perpetual Licenses held by such license holder.



23






Guardian Technologies International, Inc.

Confidential

 












Rental License:  A “Rental License” is a license granted to an end user pursuant
to an end user license agreement under which the end user pays a monthly license
fee and the license expires at the end of a three-year license term.
 Distributor shall pay GDTI the following amount(s) with respect to Products
delivered to Distributor for licensing to an end user under a Rental License:




Product Description

Price for Single Scanning Device

 

Three Years






C.

PinPoint 3i Engine -

$  1,825/month

·

PinPoint Module Metal -

$     275/month

·

PinPoint Module Currency –

$     275/month

·

PinPoint Module  Explosive –

$     525/month




Price for Single Location

i.e. Hospital

Three Years

D.

FlowPoint:

·

FlowPoint RIS Solution Basic* –

SCHEDULE F

·

FlowPoint PACS Solution Basic* –

SCHEDULE F

·

FlowPoint RIS/PACS Solution Basic* –

SCHEDULE F

·

DEVison Compression Software –

$   1,325/month




* Solution Rental Quotations for Medical Practices/Clinics and Hospitals, number
of medical examinations, will be based on the following:




·

Number of exams per annum in 1,000s

·

People to be Trained

·

Number of Personal Computers

·

Number of Label Printers

·

Number of Laser Printers

·

Number of Bar Code Scanners

·

Number of Universal Licenses

·

Hourly Training Rate

·

Number of Reporting Stations

·

Number of Secretaries

·

Uplift on Hardware Costs

·

Number of Crystal Users

·

Server Factor on Base




FlowPoint Rental Pricing Configuration Module Template will be included with
Distributor Agreement.




Distributor and each end user may agree to extend the term of the Rental License
for successive additional periods of one (1) year each after the expiration of
the initial three (3) year period.




Guardian has the right, upon notice to Distributor, to increase the prices set
forth above for Rental Licenses no more than once in any calendar year by a
percentage equal to the percentage change during the preceding twelve (12) month
period in the Consumer Price Index for All Urban Consumers (CPI-U) for the U.S.
City Average for All Items compiled by the U.S. Bureau of Labor Statistics (or a
successor index thereto).




The Prices set forth above include the provision of Support Services during the
term of the Rental License.  Distributor shall charge the end user no additional
fee for Support Services during such term.






24






Guardian Technologies International, Inc.

Confidential

 












II.

Lease-to-Ownership (LTOW) License:  A “Lease to Ownership License” is a license
granted to an end user pursuant to an end user license agreement under which the
end user pays a monthly license fee and the license terminates at the end of a
four-year period, except that the end user may elect to convert the Lease to
Ownership License to a Perpetual License by the payment of an additional license
fee of $1 upon the expiration of the four (4) year period.  Distributor shall
pay GDTI the following amount(s) with respect to Products delivered to
Distributor for licensing to an end user under a Lease to Ownership License:




Product Description

Price Per Scanning Device

Four Year Lease




A.

PinPoint 3i Engine -

$  1,460/month

·

PinPoint Module Metal -

$     210/month

·

PinPoint Module Currency –

$     210/month

·

PinPoint Module  Explosive –

$     420/month




Price for Single Location

-i.e. Hospital

Four Year Lease

B.

FlowPoint:

·

FlowPoint RIS Solution Basic* –

See SCHEDULE F

·

FlowPoint PACS Solution Basic* –

See SCHEDULE F

·

FlowPoint RIS/PACS Solution Basic* –

See SCHEDULE F

·

DEVison Compression Software –

$   1,050/month




* Solution Lease Quotations for Medical Practices/Clinics and Hospitals, number
of medical examinations, will be based on the following:




·

Number of exams per annum in 1,000s

·

People to be Trained

·

Number of Personal Computers

·

Number of Label Printers

·

Number of Laser Printers

·

Number of Bar Code Scanners

·

Number of Universal Licenses

·

Hourly Training Rate

·

Number of Reporting Stations

·

Number of Secretaries

·

Uplift on Hardware Costs

·

Number of Crystal Users

·

Server Factor on Base




FlowPoint Lease Pricing Configuration Module Template will be included with
Distributor Agreement.







The Prices set forth above include the provision of Support Services during the
four (4) year term of the Lease-to-Ownership License.  Distributor shall charge
the end user no additional fee for Support Services during such four (4) year
term.  After conversion of a Lease to Ownership License to a Perpetual License,
Distributor shall charge end users the fee for Support Services for holders of
Perpetual Licenses set forth under “Perpetual License” above.




Guardian has the right, upon notice to Distributor, to increase the prices set
forth above for Lease to Ownership Licenses no more than once in any calendar
year by a percentage equal to the percentage change during the preceding twelve
(12) month period in the Consumer Price Index for All Urban Consumers (CPI-U)
for the U.S. City Average for All Items compiled by the U.S. Bureau of Labor
Statistics (or a successor index thereto).




The rest of this page is left intentionally blank





25






Guardian Technologies International, Inc.

Confidential

 


















SCHEDULE B







AUTHORIZED AREA




*

Latin America and South America Exclusively  




*

Spain, Portugal, and Southern France Non-Exclusive  




The rest of this page is left intentionally blank



26






Guardian Technologies International, Inc.

Confidential

 












SCHEDULE C




MINIMUM ANNUAL PAYMENTS










Year

Minimum Payment

Year 1

$2,000,000

Year 2

$3,000,000

Each Subsequent Year

$5,000,000










The rest of this page is left intentionally blank



27






Guardian Technologies International, Inc.

Confidential

 












SCHEDULE D




Special Bids




It is understood that any bid outside this agreement must be approved by
Guardian Technologies International, Inc. Any special bid requiring pricing that
is outside the boundaries established in this agreement must be approved before
any proposal submission to a customer




The rest of this page is left intentionally blank












28






Guardian Technologies International, Inc.

Confidential

 












SCHEDULE E




FORM OF GDTI END USER LICENSE AGREEMENT












29






Guardian Technologies International, Inc.

Confidential

 












SCHEDULE F




WHOLESALE PRICING FOR FLOWPOINT







The license fee payable with respect to the licensing of FlowPoint for use at a
single location will be determined according to a formula based on the factors
set forth in Exhibit A and other factors.  The table below shows the approximate
amounts payable with respect to the grant of a Perpetual License to use
Flowpoint at a single location, based on the number of examinations per annum at
such location.  The table below sets forth the approximate amount of such fee
payable to Guardian with respect to such Perpetual License (under the heading
“Guardian”) and the approximate amount of such fee payable to EGC with respect
to such Perpetual License (under the heading “EGC”).  The table below is for
illustrative purposes only; the actual license fee payable with respect to the
licensing of FlowPoint for use at a particular location will be determined by
Guardian upon request by EGC.

Number of Exams Per Annum

      50,000

    100,000

    150,000

    200,000

       250,000

       300,000

       350,000

       400,000

       450,000

       500,000

Over 500,000

            

Guardian

           

RIS Price

 $ 100,000

 $ 190,000

 $ 255,000

 $ 300,000

 $    300,000

 $    330,000

 $    350,000

 $    392,000

 $    432,000

 $    475,000

TBD

RIS Installation

 $   22,500

 $   22,500

 $   26,250

 $   26,250

 $      26,250

 $      30,000

 $      33,750

 $      33,750

 $      33,750

 $      33,750

TBD

1st Year Software Warranty

 $   14,160

 $   26,904

 $   36,108

 $   42,480

 $      42,480

 $      46,728

 $      49,560

 $      55,507

 $      61,171

 $      67,260

TBD

RIS Extended Yearly Software Warranty

 $     2,873

 $     3,028

 $     3,591

 $     3,668

 $        3,668

 $        4,170

 $        4,655

 $        4,727

 $        4,796

 $        4,871

TBD

Total RIS (Less Training & Hardware)

 $ 139,533

 $ 242,432

 $ 320,949

 $ 372,398

 $    372,398

 $    410,898

 $    437,965

 $    485,985

 $    531,718

 $    580,881

 

 

          

 

 

          

 

PACS Price

 $ 177,500

 $ 355,000

 $ 532,500

 $ 710,000

 $    887,500

 $ 1,065,000

 $ 1,242,500

 $ 1,420,000

 $ 1,597,500

 $ 1,775,000

TBD

PACS Installation

 $   22,500

 $   22,500

 $   22,500

 $   22,500

 $      26,250

 $      26,250

 $      26,250

 $      30,000

 $      30,000

 $      30,000

TBD

1st Year Software Warranty

 $   21,300

 $   42,600

 $   63,900

 $   85,200

 $    106,500

 $    127,800

 $    149,100

 $    170,400

 $    191,700

 $    213,000

TBD

PACS Extended Yearly Software Warranty

 $   21,300

 $   42,600

 $   63,900

 $   85,200

 $    106,500

 $    127,800

 $    149,100

 $    170,400

 $    191,700

 $    213,000

TBD

Total PACS(Less Training & Hardware)

 $ 242,600

 $ 420,100

 $ 618,900

 $ 817,700

 $ 1,020,250

 $ 1,219,050

 $ 1,417,850

 $ 1,620,400

 $ 1,819,200

 $ 2,018,000

 

 

          

 

Customized Engineering Fees/Day

 $     1,100

         

 

3rd Level Escalations Per Hour

 $        300

         

 

 

 

 

 

 

 

 

 

 

 

 

 

                         



1






Guardian Technologies International, Inc.

Confidential

 




            










EGC

           

RIS Hardware Price

 $   18,000

 $   34,200

 $   45,900

 $   54,000

 $      54,000

 $      59,400

 $      63,000

 $      70,560

 $      77,760

 $      85,500

TBD

RIS 1st Year Hardware Warranty

 $     1,440

 $     2,736

 $     3,672

 $     4,320

 $        4,320

 $        4,752

 $        5,040

 $        5,645

 $        6,221

 $        6,840

TBD

RIS Extended Warranty Per year

 $     1,440

 $     2,736

 $     3,672

 $     4,320

 $        4,320

 $        4,752

 $        5,040

 $        5,645

 $        6,221

 $        6,840

TBD

Training Minimum

 $     4,250

 $     4,250

 $     4,250

 $     4,250

 $        4,250

 $        4,250

 $        4,250

 $        4,250

 $        4,250

 $        4,250

TBD

Total

 $   25,130

 $   43,922

 $   57,494

 $   66,890

 $      66,890

 $      73,154

 $      77,330

 $      86,100

 $      94,452

 $    103,430

 

 % of RIS

18%

18%

18%

18%

18%

18%

18%

18%

18%

18%

 

 

          

 

PACS Hardware Price

 $   53,250

 $ 106,500

 $ 159,750

 $ 213,000

 $    266,250

 $    319,500

 $    372,750

 $    426,000

 $    479,250

 $    532,500

TBD

PACS 1st Year Hardware Warranty

 $     4,260

 $     8,520

 $   12,780

 $   17,040

 $      21,300

 $      25,560

 $      29,820

 $      34,080

 $      38,340

 $      42,600

TBD

PACS Extended Warranty Per year

 $     4,260

 $     8,520

 $   12,780

 $   17,040

 $      21,300

 $      25,560

 $      29,820

 $      34,080

 $      38,340

 $      42,600

TBD

Training Minimum

 $     4,250

 $     4,250

 $     4,250

 $     4,250

 $        4,250

 $        4,250

 $        4,250

 $        4,250

 $        4,250

 $        4,250

TBD

Total

 $   66,020

 $ 127,790

 $ 189,560

 $ 251,330

 $    313,100

 $    374,870

 $    436,640

 $    498,410

 $    560,180

 $    621,950

 

 % of PACS

27%

30%

31%

31%

31%

31%

31%

31%

31%

31%

 

 

          

 

Cummlative RIS & PACS

 $   91,150

 $ 171,712

 $ 247,054

 $ 318,220

 $    379,990

 $    448,024

 $    513,970

 $    584,510

 $    654,632

 $    725,380

 

%

24%

26%

26%

27%

27%

27%

28%

28%

28%

28%

 

 

          

 

Number of Individuals to be Trained

10

30

50

100

150

200

250

Over 250

  

 

Training 5 days for 10 Individuals

 $     4,250

 $   12,750

 $   21,250

 $   42,500

 $      63,750

 $      85,000

 $    106,250

TBA

  

 

 

          

 

Professional Servies:

          

 

LAN

          

 

WAN

          

 

 

          

 

 

 

 

 

 

 

 

 

 

 

 

 























































































1






Guardian Technologies International, Inc.

Confidential

 


